Federated Target ETF Fund 2015 Federated Target ETF Fund 2025 Federated Target ETF Fund 2035 Class A Shares (Each a portfolio of Federated Managed Allocation Portfolios) SUPPLEMENT TO PROSPECTUS DATED JANUARY 31, 2008 The following changes are effective December 31, 2008. Under the heading entitled “How are the Funds Sold?,” please delete the first paragraph and replace it with the following: The Funds offer three Share classes: Class A Shares, Class K Shares, and Institutional Shares, each representing interests in a single portfolio of securities. This prospectus relates only to Class A Shares. All Share classes have different sales charges and other expenses which affect their performance. The additional classes of Shares, which are offered by separate prospectuses, may be preferable for certain shareholders. Please note that certain purchase restrictions may apply.Contact your financial intermediary or call 1-800-341-7400 for more information concerning the other classes. December 22, 2008 Cusip 314212788
